ELLIS, Judge.
This case was considered on a previous appeal which resulted in a decree by this court remanding it to the Nineteenth Judicial District Court in and for the Parish of East Baton Rouge for the reception of evidence as to the value of the real estate in controversy, and it was further ordered that the record herein plus the additional testimony be returned to this court within sixty days from the finality of this decree. 71 So.2d 363. An extension was granted in which to complete the taking of the testimony, and the record together with the testimony as to the value of the property is now before us again.
The testimony of the two expert witnesses as to the value of the real estate and improvements shows it to be approximately $6,500. Both witnesses value the 53.38 acres of land at $50 per acre and the improvements consisting of two houses at $4,000. It is clear that the Supreme Court has jurisdiction and not this court.
It is therefore ordered that this case be transferred to the Supreme Court within 60 days from the finality of this decree, otherwise the appeal will be dismissed.